Fourth Court of Appeals
                                San Antonio, Texas
                                       May 26, 2015

                                    No. 04-14-00824-CV

 Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick, Jim and Nancy Wescott, and
                               Paul and Ruthe Wilson,
                                      Appellants

                                             v.

                             Demar BOREN and Lorena Yates,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-13-0100356
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before June 17, 2015.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court